DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 08/06/2020.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
	After reviewing the drawings, the Examiner is unable to find any one of them that corresponds to claim 1. It is kindly suggested to furnish a corresponding figure to the method claim 1.

Specification
	Please update the cross-reference to related application on page 1 of the specification.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

It is suggested to delete “The disclosed “(line 1) and insert --- The --- before method.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: As specifically claimed, the art of record fail to teach, among other limitations, and in combination, a service function chain (SFC) based multi-tenancy processing method, executable by an electronic device, comprising: collecting data sets from a plurality of service function chain enabled domains  through a plurality of tenant aware service function delegators, wherein a first delegator among the plurality of tenant aware service function delegators collects a first data set from a first service function in an instance of a first service function chain enabled domain among the plurality of service function chain enabled domains and sends the first data set to a tenant aware service function, and a second delegator among the plurality of tenant aware service function delegators collects a second data set from a second service function in an instance of a second service function chain enabled domain among the plurality of service function chain enabled domains and sends the second data set to the tenant aware service function.
The closest prior art (US 2018/0091420) discloses computing devices that receive service function data and service function chain data in one or more layer 3 routing protocol route advertisements use the service function data and service function chain data to forward, according to the overlay network, packet flows bound to the service function chains.
Such prior at fails to disclose the claimed limitations as recited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drake et al (US 2018/0091420) discloses a distributing service function chain data and service function instance data in a network.
Jeuk et al (US 2018/0255152) discloses an indirect integration of network connected devices into service function chains.
Pham et al (US 2017/0195292) discloses a sequentially serving network security devices using a software defined networking (SDN) switch.
POURZANDI et al (US 2015/0139238) discloses a multi-tenant isolation in a cloud environment using software defined networking.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/Primary Examiner, Art Unit 2457